Becnwoeth, Judge:
This appeal for reappraisement is before me on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties herein, subject to the approval of the Court,
That the merchandise covered by the appeal for reappraisement herein consists of books exported from Italy.
That on or about the date of exportation the merchandise was not freely offered for sale for home consumption or for exportation to the United States, nor was it freely offered for sale in the United States for domestic consumption.
That on or about the date of exportation herein the cost of materials, fabrication or other processes employed in manufacturing or producing such merchandise, the usual general expenses (not less than ten percent (10%) of the cost of material and labor, supra), an addition for profit (not less than eight percent (8%) of the amounts of materials, labor and general expenses) and including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, having it packed and made ready for shipment to the United States, was $2.04 per book.
IT IS FURTHER STIPULATED AND AGREED that the merchandise, which is subject of this stipulation, is included in the Final List designated by the Secretary of the Treasury in T.D. 54521 and that said merchandise is subject to appraisement under § 402a of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that the appeal for reappraisement herein may be deemed submitted for decision on the foregoing stipulation.
On the agreed facts, I find and hold that cost of production, as that value is defined in section 402a (f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said value is $2.04 per book.
Judgment will be entered accordingly.